        Case 3:20-cv-00168-PSH Document 13 Filed 12/14/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION


KATRINA WILSON                                                      PLAINTIFF


VS.                        CASE NO. 3:20CV00168 PSH


ANDREW SAUL, Commissioner,
    Social Security Administration                                  DEFENDANT




                                       ORDER


      Plaintiff Katrina Wilson’s unopposed motion for additional time (docket entry

no. 12) in which to file her brief is granted, and she is directed to submit her brief on

or before January 14, 2021.

      IT IS SO ORDERED this 14th day of December, 2020.



                                  ____________________________________
                                  UNITED STATES MAGISTRATE JUDGE
